In an action for a judgment declaring a resolution of the Board of Estimate, amending the Zoning Resolution of the City of New York (particularly by adding subdivision [10] to section 3 of article II), null and void, for an injunction, and other relief, order granting defendants’ motions for summary judgment and denying plaintiffs’ cross motion for summary judgment, and the judgment entered on the order unanimously affirmed, without costs. No opinion. Present — Carswell, Acting P. J., Johnston, Adel, Lewis and Aid-rich, JJ. [184 Misc. 775.]